t c summary opinion united_states tax_court bradley d becnel petitioner v commissioner of internal revenue respondent docket no 23877-04s filed date bradley d becnel pro_se scott t welch for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 i r c in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner concedes the deficiency but challenges the accuracy-related_penalty the sole issue therefore is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner was a legal resident of the state of louisiana at the time the petition was filed a notice_of_deficiency was issued to petitioner for based upon his failure to include as income on his federal_income_tax return for that year payments that had been made to him by four payors these payments had been reported as income to the internal_revenue_service on information returns petitioner does not challenge the payments as includable in gross_income the amounts which were as follows donaldson lufkin jenrette securities dollar_figure hibernia national bank big_number ordinary dividend sec_447 capital_gain dividends total dollar_figure respondent also determined that petitioner is liable for an accuracy-related_penalty of dollar_figure under sec_6662 for negligence or disregard of rules or regulations and for a substantial_understatement_of_income_tax during the year petitioner was a student at loyola university new orleans college of law petitioner graduated from the college of law in with respect to the determination in the notice_of_deficiency he alleged in his petition in while attending loyola law school i acquired a severe eye infection in both eyes which required hospitalization and consults from physicians in texas and louisiana because i was unable to see read i submitted all of my tax documents to thomas vicknair who prepared my return in and the previou sec_4 or years in mr vicknair had a sudden stroke heart attack and died in because he was a sole_proprietor i have had difficulty retrieving many of my tax documents from his widow i reasonably relied on the professional tax_advice provided by mr vicknair and because of his untimely and sudden death i am unable to explain why he neglected to claim certain income despite being provided with proof of same because of my own health problems particularly my impaired vision i was unable to verify the contents of my return in despite reasonable efforts with respect to the sole issue before the court sec_6662 imposes an accuracy-related_penalty in the amount of percent of any portion of an underpayment_of_tax that is attributable to causes set forth in subsection b however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment the commissioner has the burden of production with respect to the penalty but the taxpayer retains the burden of proving reasonable_cause sec_7491 116_tc_438 sec_6662 provides that the causes justifying the imposition of the accuracy-related_penalty include inter alia negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined for purposes of sec_6662 as any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs sec_6662 defines disregard as any careless reckless or intentional disregard under sec_6662 a substantial_understatement exists where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year at issue or dollar_figure for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebates sec_6662 the understatement is reduced by the portion of the understatement attributable to an item for which there was either substantial_authority for its treatment or adequate_disclosure of the relevant facts and a reasonable basis for its treatment sec_6662 petitioner reported a tax due of dollar_figure on his federal_income_tax return for he failed to include on his return the income reported on forms 1099-b proceeds from broker and barter_exchange transactions and 1099-div dividends and distributions outlined above for the year at issue aside from failing to disclose on the return the relevant facts related to these items of income petitioner has not presented any substantial_authority for his failure to include these items on his return because the understatement exceeds both percent of the total_tax required to be shown on the return and dollar_figure there was a substantial_understatement of tax sec_6662 consequently the penalty under sec_6662 applies unless petitioner had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the relevant facts and 2petitioner’s form_1040 u s individual_income_tax_return for showed a tax due in the amount of dollar_figure the total_tax required to be shown on the return was dollar_figure thus petitioner understated his income_tax_liability by dollar_figure this amount exceeds both dollar_figure percent of the total_tax required to be shown on the return and dollar_figure circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability see id an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 further reliance by the taxpayer on the advice of a qualified adviser constitutes reasonable_cause and good_faith if under all of the facts and circumstances the reliance by the taxpayer was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs in his petition petitioner alleges that his health-related problems rendered him incapable of verifying the accuracy of hi sec_2002 income_tax return he contends that an infection in both eyes left him unable to see or read in date the time when the return for taxable_year was filed at trial petitioner testified that he acquired a serious bacterial infection in his left eye sometime in date he acknowledged that his eyes were examined by a professional and that the infection’s effects were limited to his left eye notwithstanding the infection in his left eye petitioner was able to finish his coursework at loyola university new orleans college of law take his exams and graduate from law school in because the infection which originated in date only impaired one eye the court is not convinced that he was unable to see as petitioner asserted in his petition and was incapable of verifying the information on his income_tax return for the year at issue petitioner also contends in his petition that thomas vicknair mr vicknair his accountant and return preparer despite receiving information returns for petitioner for taxable_year failed to include these items of income on hi sec_2002 income_tax return petitioner alleged and testified that mr vicknair died after preparing petitioner’ sec_2002 return and that petitioner had difficulty obtaining his tax information from mr vicknair’s estate daniel e becnel jr mr becnel petitioner’s father testified at trial that mr vicknair was a banker who served as the family’s bookkeeper that mr vicknair ordinarily prepared the family’s returns and that he died on date when questioned as to how mr vicknair could have prepared petitioner’ sec_2002 income_tax return in date since mr vicknair died on date mr becnel testified that mr vicknair did not as alleged in the petition prepare petitioner’s return for the year at issue accordingly petitioner’s contention that he reasonably relied on mr vicknair’s professional tax_advice when filing the income_tax return for is unfounded since mr vicknair died without preparing petitioner’s return for the year at issue according to mr becnel’s testimony after mr vicknair died mr becnel contacted mr vicknair’s widow requested his family’s tax records and provided them to a different return preparer mr becnel testified that he assumed mr vicknair’s widow had provided him with all the information necessary to prepare petitioner’ sec_2002 return mr becnel further testified that the failure to report the income at issue did not come to his attention until petitioner received the notice_of_deficiency for the sole issue is whether petitioner acted in good_faith and with reasonable_cause in the filing of hi sec_2002 federal_income_tax return under the scenario described even if the court were to accept petitioner’s contention that he did not receive the forms 1099-b and 1099-div for taxable_year from mr vicknair’s widow that fact does not establish per se reasonable_cause for the understatement of income_tax or good_faith on petitioner’s part the facts and circumstances in this case indicate that petitioner exerted little effort to assess his proper tax_liability for mr becnel testified that stockbrokers managed the accounts that gave rise to petitioner’s omitted income and that petitioner never received a report or other information that would show how petitioner’s accounts performed in although petitioner might not have 3all of the monthly reports and other information related to these accounts were at mr becnel’s behest sent directly to the continued had sufficient information to determine his precise tax_liability for he did not attempt to estimate the omitted income he received during the year at issue petitioner could have approximated his investment_income based on past annual reports or previously filed returns knowing that the accounts that produced the omitted income existed petitioner could have contacted the businesses where these accounts were located and requested that copies of the forms 1099-b and 1099-div or duplicates thereof be sent to him even if petitioner were unable to obtain any information regarding the omitted income prior to filing his income_tax return for he could have attached a statement to the return explaining the relevant facts and circumstances and indicating that an amended_return would later be filed instead petitioner relied upon his father to assess his tax_liability and ignored the matter until respondent issued the notice_of_deficiency while the court sympathizes with petitioner and understands the difficulties financial and otherwise he encountered from his bacterial infection and mr vicknair’s death those continued brokers who managed the accounts these brokers provided mr becnel and his family with annual updates concerning their accounts’ performances because most people monitor their investments the court inquired as to why petitioner’s financial affairs were not so monitored mr becnel addressed this concern by testifying well when you do the tobacco settlement and you settle the case for dollar_figure billion and you get paid four times a year money is irrelevant difficulties in the court’s view did not constitute reasonable_cause for an understatement of federal_income_tax within the meaning of sec_6664 income was knowingly omitted from petitioner’s return and he did not include any information with the return that would have alerted respondent that the omitted income and the tax due thereon would be reported later when the necessary information would be available the record therefore reflects that petitioner failed to make a sufficient effort to ascertain his proper tax_liability for accordingly respondent is sustained on the imposition of the accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
